DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeda et al. (US Pat. App. Pub. No. 2005/0237696).
With respect to claim 1, Takeda discloses an electrolytic capacitor comprising: an anode body (see FIG. 1, element 1 and paragraph [0060]); a dielectric layer disposed on a surface of the anode body (see FIG. 1, element 2 and paragraph [0060]); and a solid electrolyte layer disposed on a surface of the dielectric layer (see FIG. 1, element 3 and paragraph [0060]), wherein: the solid electrolyte layer includes a conductive polymer (see paragraph [0025]) and a first compound (see paragraph [0025]), and the first compound has a naphthalene skeleton (see paragraph [0025], compound (I)) and includes at least one COOM1 group (see compound (I)) and at least one sulfonate group (see compound (I)), the at least one sulfonate group being bonded to the naphthalene skeleton (see compound (I)), the at least 
With respect to claim 2, Takeda discloses that a number of the at least one COOM1 group bonded to the naphthalene skeleton is one.  See compound (I).
With respect to claim 3, Takeda discloses that the first compound includes a compound in which the at least one COOM1 group is bonded to a first position or a second position of the naphthalene skeleton.  See compound (I).
With respect to claim 6, Takeda discloses that the solid electrolyte layer includes a second compound different from the first compound, and the second compound is an acid component.  See paragraph [0032], citing sulfuric acid.
With respect to claim 7, Takeda discloses that the acid component is at least one selected from a group consisting of sulfuric acid and phosphoric acid.  See paragraph [0032], citing sulfuric acid.
With respect to claim 8, Takeda discloses an electrolytic capacitor comprising: an anode body (see FIG. 1, element 1 and paragraph [0060]); a dielectric layer disposed on a surface of the anode body (see FIG. 1, element 2 and paragraph [0060]); and a solid electrolyte layer disposed on a surface of the dielectric layer (see FIG. 1, element 3 and paragraph [0060]), wherein: the solid electrolyte layer includes a conductive polymer (see paragraph [0025]) and a first compound (see paragraph [0025]), and the first compound has a naphthalene skeleton (see paragraph [0025], compound (I)) and includes one COOM1 group (see compound (I)) and at least one sulfonic acid group ((see compound (I)), the at least one sulfonic acid group being bonded to the naphthalene skeleton (see compound (I)), the one COOM1 group being bonded to the naphthalene skeleton (see compound (I)), where M1 is a hydrogen atom, a metal atom, or an onium group (see compound (I), wherein M is a hydrogen atom).
With respect to claim 9, Takeda discloses that the first compound includes a compound in which the at least one COOM1 group is bonded to a first position or a second position of the naphthalene skeleton.  See compound (I).
With respect to claim 10, Takeda discloses a method for manufacturing an electrolytic capacitor, the method comprising: preparing an anode body that includes a dielectric layer (see paragraph [0062]); and polymerizing a precursor of a conductive polymer in presence of a first compound to form a solid electrolyte layer including the conductive polymer and the first compound (see paragraph [0063]), wherein the first compound has a naphthalene skeleton (see paragraph [0025], compound (I)) and includes at least one COOM1 group (see compound (I))  and at least one sulfonate group (see compound (I)), the at least one sulfonate group being bonded to the naphthalene skeleton (see compound (I)), the at least one COOM1 group being bonded to the naphthalene skeleton (see compound (I)), where M1 is a hydrogen atom, a metal atom, or an onium group (see compound (I), wherein M1 is a hydrogen atom).
With respect to claim 11, Takeda discloses that the polymerizing of the precursor is performed in presence of the first compound and a second compound different from the first compound, and the second compound is an acid component.  See paragraph [0032], citing sulfuric acid.
With respect to claim 12, Takeda discloses that the acid component is at least one selected from a group consisting of sulfuric acid and phosphoric acid.  See paragraph [0032], citing sulfuric acid.
With respect to claim 13, Takeda discloses that the polymerizing of the precursor is performed by electrolytic polymerization.  .  See paragraph [0032], citing sulfuric acid.
With respect to claim 14, Takeda discloses a method for manufacturing an electrolytic capacitor, the method comprising: preparing an anode body that includes a dielectric layer (see paragraph [0062); and polymerizing a precursor of a conductive polymer in presence of a first compound to form a solid electrolyte layer including the conductive polymer and the first compound (see paragraph [0063]), wherein the first compound has a naphthalene skeleton (see paragraph [0025], compound (I)) and .
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 4, the prior art fails to teach, or fairly suggest, that M2 is a metal atom or onium group, when taken in conjunction with the limitations of claim 1.  Claim 5 is allowable based on its dependency from claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566.  The examiner can normally be reached on Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DION FERGUSON/Primary Examiner, Art Unit 2848